Name: Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 79 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof. Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission, Whereas , after the transitional period has ended, the common commercial policy must be based on uniform principles ; Whereas common rules for imports from State-trading countries were established under Regulation (EEC) No 109/70 ( 1 ), as last amended bv Regulation (EEC) No 2896/77 ( 2 ); Whereas , provided that products are listed in the Annex to this Regulation , they may be imported into any part of the Community without quantitative restriction ; Whereas, however, by reason of the economic structure of State-trading countries it is necessary that Member States should notify the Commission when import trends appear to call for protective measures and that they should in particular advise it of any application for documents for the importation of a product in notably increased quantities or on exceptional terms or conditions , and that they should do so before such documents are issued; Whereas it is essential that examination should take place at Community level, in particular on the basis of any such information and within an advisory committee, of the terms and conditions of importation, of import trends, of the various aspects of the economic and commercial situation, and of the measures, if any, to be taken ; Whereas it may become apparent from this examination that the Community should exercise surveillance over certain imports, or that interim protective measures should be introduced ; whereas the need for rapid and effective action makes it justifiable for the Commission to be empowered, without prejudice to the subsequent position of the Council, to decide upon such measures under an emergency procedure ; Whereas any policy designed to protect Community interests must be adopted with due regard for existing international obligations ; Whereas it seems advisable that Member States be empowered, in certain circumstances and provided that their actions are on an interim basis only, to take protective measures individually ; Whereas it is desirable that while such protective measures are in operation there should be an opportunity for consultation for the purpose of examining the effects of the measures and of ascertaining whether the conditions for their application are still satisfied ; Whereas this Regulation is to apply to all products, whether industrial or agricultural ; whereas its operation should be complementary to that of the (!) OJ No L 19, 26. 1 . 1970, p . 1 . ( 2 ) OJ No L 338 , 28 . 12 . 1977, p . 1 . No L 131 /2 Official Journal of the European Communities 29 . 5 . 79 TITLE II Community information and consultation procedure Article 3 instruments establishing common organization of agricultural markets, and to that of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; whereas any overlap between the provisions of this Regulation and the provisions of those instruments, particularly the protective clauses thereof, must however be avoided; Whereas Articles 9 (6) and 11 ( 1 ) of Regulation (EEC) No 109/70 provide that the Council must decide on the adjustments to be made to this Regulation; Whereas, moreover, the experience gained from the application of Regulation (EEC) No 109/70 has revealed that consultation procedures should be simplified, surveillance measures rationalized and safeguard clauses amended in certain limited points ; Whereas the Regulation thus amended should be published together with the Annex thereto, 1 . Member States shall notify the Commission : (a) where trends in imports appear to call for protective measures ; (b ) where, following their usual administrative procedures and in the light of experience, they find that the granting of an import authorization applied for might prejudice the success of any subsequent application of protective measures within the meaning of Title IV; notification must be given in all cases where applications are made for documents for the importation of a product in unusually increased quantities or on exceptional terms or conditions. 2. The Commission shall inform the other Member States forthwith .HAS ADOPTED THIS REGULATION : TITLE I General principles Article 4 Article 1 ¢ Without prejudice to Articles 7, 8 and 9, imports into the Community covered by the Annex to this Regulation shall not be subject to any quantitative restriction . Article 2 1 . Consultations may be held at any time, either at the request of a Member State or on the initiative of the Commission . Such consultations shall in any event take place before the introduction of any measure pursuant to Articles 6, 7 or 8 . 2 . In the case referred to in Article 3 ( 1 ) ( a ), consultations shall take place within eight working days following receipt by the Commission of the notification provided for in that Article. 3 . In the case of notifications to be made under Article 3 ( 1 ) ( b ) concerning import authorizations , if . within four working days following receipt by the Commission of notification of the application made to a Member State no consultation has been initiated , the authorization applied for may be granted . If, however, consultations are held, a further period of four working days from the expiry of the above period must be allowed to elapse, unless neither any Member State nor the Commission raised any objection at the time of the consultations to the authorization being granted sooner. 1 . The Council may, acting by a qualified majority on a proposal from the Commission , resolve that the Annex to this Regulation be extended to include other products, provided that such action is not liable to create a situation where the application of . protective measures within the meaning of Title IV would be justified. 2. Where the Commission finds that, by virtue of the revocation of a quantitative restriction by a Member State, a product is liberalized throughout the Community, it may decide to include that product in the common liberalization list, unless a Member State, in the course of consultation to be carried out beforehand in accordance with Article 5 (4), requests that a proposal within the meaning of paragraph 1 of this Article be submitted to the Council . Article S 1 . Consultation shall take place within an Advisory Committee (hereinafter called ' the Com ­ 29 . 5 . 79 Official Journal of the European Communities No L 131 /3 mittee'), which shall consist of representatives of each Member State with a representative of the Commis ­ sion as chairman . 2. The Committee shall meet when convened by its chairman ; he shall provide the Member States, as promptly as possible, with all relevant information . 3 . Consultation shall in particular cover : (a) the terms and conditions of importation, import trends, and the various aspects of the economic and commercial situation as regards the product in question ; (b ) the measures to be adopted . 4. Consultations may be in writing, if necessary . The Commission shall in this event inform the Member States, which may express their opinion or request oral consultations within a period of five to eight working days to be decided by the Commission . TITLE III Surveillance Article 6  the cif price, both per unit and total, free-at-frontier, and the quantity of the product in units customarily used in the trade in question,  the expected date of importation . This document shall be issued or endorsed by Member States ; (c) in cases where the situation referred to in Article 7 ( 1 ) is likely to arise :  limit the period of validity of any import documents required under external trade regulations ;  make the granting of such documents subject to certain conditions and, as an exceptional measure, make the granting of import authorizations subject to the insertion of a revocation clause or to the prior notification and prior consultation procedure provided for in Article 4 (3 ). 2. Within the first 10 days of each month, Member States shall communicate to the Commission : ( a) details of the sums of money (calculated on the basis of cif prices) and quantities of products in respect of which import documents within the meaning of paragraph 1 (b) were issued during the preceding month; (b ) where paragraph 1 ( a ) or (b ) has been applied, details of imports during the month preceding the month referred to in subparagraph (a ) of this paragraph. The information supplied by Member States shall be broken down by product and by exporting country. The Commission shall inform the other Member States forthwith . Arrangements other than those laid down in the first and second subparagraphs may be laid down at the same time and by the same procedure as the surveillance arrangements . 3 . The surveillance measures shall be of limited duration . Unless otherwise provided, they shall cease to be valid at the end of the second half calendar year following that in which they are introduced. 4 . Where the product under prior Community surveillance is not liberalized in a Member State, the 1 . Where Community interests so require, the Commission , at the request of a Member State or on its own initiative, may : ( a) decide that retrospective surveillance should be exercised over certain imports, such surveillance to be conducted in accordance with a procedure to be laid down by the Commission ; (b ) decide that, in order to keep a check on trends in certain imports, such imports should be made subject to the production of an import document, which, subject to provision to the contrary, must give :  the name and address of the importer,  a description of the product with the following particulars :  commercial description,  tariff heading, or reference number, of the product in the goods nomenclature used for foreign trade purposes by the country concerned,  country of origin ,  exporting country, No L 131 /4 Official Journal of the European Communities 29 . 5 . 79 import authorization granted by that Member State may replace the aforementioned import document . 6 . If a Member State refers the Commission's decision to the Council, the Council shall , acting by a qualified majority, confirm , amend or revoke the decision of the Commission . If on expiry of three months following referral of the matter to the Council the latter has not taken a decision , the measure taken by the Commission shall be deemed revoked . TITLE IV Protective measures Article 7 Article 8 1 . The Council may , in particular in the situation referred to in Article 7 ( 1 ), adopt appropriate measures . It shall act by a qualified majority on a proposal from the Commission . 2 . The measures taken shall apply to every product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community . 1 . Where a product is imported into the Community in such greatly increased quantities or on such terms or conditions as to cause or threaten to cause substantial injury to Community producers of like or competing products , and where the interests of the Community require immediate intervention , the Commission may , acting at the request of a Member State or on its own initiative , alter the import rules for that product by providing that it may be put into free circulation only on production of an import authorization , the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down pending any subsequent action by the Council under Article 8 . 3 . Article 7 ( 3 ) shall apply . Article 9 2 . The Council and the Member States shall be notified forthwith of the measures taken ; such measures shall take effect immediately . 3 . The measures taken shall apply to any product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community . However, such measures shall not prevent the putting into free circulation of products already on their way to the Community , provided that the destination of such products cannot be changed and that those products which under Article 6 may be put into free circulation only on production of an import document are accompanied by such document. 4. Where intervention by the Commission has been requested by a Member State , the Commission shall take a decision within a maximum of five working days of receipt of such request . 5 . Any decision taken by the Commission under this Article shall be communicated to the Council and to the Member States . Any Member State may, within one month following the day of communication, refer such decision to the Council . 1 . A Member State may, as an interim protective measure , alter the import rules for a particular product by providing that it m4y be put into free circulation only on production of an import authorization, the granting of which shall be governed by such provisions and subject to such limits as that Member State shall lay down , in particular where the Member State considers that there exists in its territory a situation such as that defined as regards the Community in Article 7 ( 1 ). 2 . The Member State shall inform the Commission and the other Member States by telex of the reasons for and the details of the proposed measures . The Commission and the other Member States shall treat this information in strictest confidence . The Commission shall forthwith convene the Committee . The Member State may take the measures after having heard the opinions expressed by the Committee . Where a Member State claims that the matter is especially urgent, consultations shall take place within five working days following notification of the Commission ; at the end of this five-day period, the Member State may take the said measures . During this period the Member State may make imports of 29 . 5 . 79 Official Journal of the European Communities No L 131 / 5 TITLE V Transitional and final provisions Article 11 t . By 31 December 1981 at the latest, the Council shall , acting by a qualified majority on a proposal from the Commission, decide on the adjustments to be made to this Regulation for the purpose in particular of introducing a Community import document valid throughout the Community. the product in question subject to production of an import authorization to be granted under the conditions and within the limits to be laid down at the end of the said period . 3 . The Commission shall be notified by telex of the measure immediately following its adoption. 4. Notification shall be equivalent to a request within the meaning of Article 7 (4). The measure shall operate only until the coming into operation of the decision taken by the Commission . However, where the Commission decides not to introduce any measure or adopts measures , pursuant to Article 7, different from those taken by the Member State, its decision shall apply as from the sixth day following its entry into force, unless the Member State which has taken the measure refers the decision to the Council ; in that case, the national measure shall continue to operate until the entry into force of the decision taken by the Council , but in no case beyond the expiry of a period of one month following referral of the matter to the Council . The Council shall take a decision before the expiry of that period . 5 . This Article shall apply until 31 December 1981 . Before 31 December 1980 , the Commission shall propose to the Council any amendments to be made to it. The Council , acting by a qualified majority, shall take a decision on this proposal before 31 December 1981 . 2 . Until such time :  any Member State may refuse to issue or endorse import documents within the meaning of Article 6 ( 1 ) (b) in respect of persons not established in its territory . This provision shall be without prejudice to obligations arising under the Directives concerning freedom of establishment and freedom to provide services ;  import documents within the meaning of Article 6 ( 1 ) ( b ) shall be valid only in the Member State which issued or endorsed them . Article 12 Article 10 Without prejudice to other Community provisions, this Regulation shall not preclude the adoption or application by a Member State of prohibitions or quantitative restrictions on imports on grounds of public morality , public policy or public security ; the protection of health and life of humans, animals or plants, the protection of national treasures posessing artistic, historic or archaeological value, or the protection of industrial and commercial property. Article 13 1 . While any measure referred to in Articles 6 to 9 is in operation , consultations within the Committee shall be held, either at the request of a Member State or on the initiative of the Commission . The purpose of such consultations shall be : (a) to examine the effects of such measure ; (b ) to ascertain whether the conditions for its application are still satisfied . 2 . Where the Commission considers that the measure should be revoked or amended, it shall proceed as follows : ( a ) where the Council has taken no decision on a measure taken by the Commission, the latter shall amend or revoke such measure forthwith and shall immediately deliver a report to the Council ; (b ) in all other cases, the Commission shall propose to the council that the measures adopted by the Council be revoked or amended. The Council shall act by a qualified majority. 1 . This Regulation shall be without prejudice to the operation of the instruments establishing common organization of agricultural markets, or of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; it shall operate by way of complement to those instruments . 2 . However, in the case of products covered by such instruments, Articles 3 ( 1 ) (b), 4 (3 ) and 6 shall not apply to those in respect of which the No L 131 /6 Official Journal of the European Communities 29 . 5 . 79 References made to the Regulation thus repealed shall be understood as being made to the present Regulation . Community rules on trade with third countries require the production of a licence or other import document. Articles 7 and 9 shall not apply to those in respect of which such rules make provision for the application of quantitative import restrictions . Article IS Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .Regulation (EEC) No 109/70 is hereby repealed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1979 . For the Council The President P. BERNARD-REYMOND 29 . 5 . 79 Official Journal of the European Communities No L 131 /7 BILAG FRI INDFÃRSEL Bilaget indeholder oplysning om indfÃ ¸rsel i FÃ ¦llesskabet af nedennÃ ¦vnte produkter fra fÃ ¸lgende tredjelande : ANHANG ERFASSTE EINFUHREN Von diesem Anhang wird die Einfuhr der nachstehend aufgefÃ ¼hrten Waren aus folgenden DrittlÃ ¤ndern in die Gemeinschaft erfaÃ t : ANNEX SCHEDULED IMPORTS This Annex applies to the products listed herein imported into the Community from the following third countries : ANNEXE IMPORTATIONS VISEES L'annexe vise les importations dans la CommunautÃ © des produits Ã ©numÃ ©rÃ ©s ci-aprÃ ¨s des pays - tiers suivants : ALLEGATO IMPORTAZIONI PREVISTE L'allegato comprende le importazioni nella ComunitÃ dei prodotti in appresso elencati dai paesi terzi seguenti : BIJLAGE VERMELDE INVOER De bijlage heeft betrekking op de invoer in de Gemeenschap van de hierna opgesomde produkten uit de volgende derde landen : BG = Bulgarien Bulgarien Bulgaria Bulgarie Bulgaria Bulgarije H = Ungarn Ungarn Hungary Hongrie Ungheria Hongarije PL = Polen Polen Poland Pologne Polonia Polen R = RumÃ ¦nien RumÃ ¤nien Romania Roumanie Romania RoemeniÃ « CS = Tjekko ­ slovakiet Tschecho ­ slowakei Czecho ­ slovakia TchÃ ©co ­ slovaquie Ceco ­ slovacchia. Tsjecho ­ slowakije DDR Tyske demokratiske Republik Deutsche Demokratische Republik German Democratic Republic RÃ ©publique dÃ ©mocratique allemande Repubblica democratica tedesca Duitse Democratische Republiek SU = Sovjetunionen UdSSR USSR URSS URSS USSR AL = Albanien Albanien Albania Albanie Albania AlbaniÃ « VN = Vietnam Vietnam Vietnam ViÃ ªt-nam Vietnam ViÃ «tnam COR = Nordkorea Nordkorea North Korea CorÃ ©e du Nord Corea del Nord Noord-Korea MO = Den mongolske Mongolei Mongolia Mongolie Mongolia MongoliÃ « Folkerepublik No L 131 / 8 Official Journal of the European Communities 29 . 5 . 79 Position i den faelles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / NumÃ ©ro du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 01.01 01.02 01.03 06.02 A II C D IV V VI VII VIII IX 06.03 06.04 13.03 A I II III IV V VI VIII B C 01.04 A I a) II B 18.03 18.04 18.05 19.02 19.03 19.04 19.05 19.07 19.08 20.01 01.05 01.06 02.01 A II III B I II a ) b) c) 07.01 B C E F I III G H IJ K N O P Q R S T 07.02 A ex B (*) 20.02 A B C D E F G ex H (M 14.01 14.02 14.03 14.05 15.01 15.02 15.03 15.04 15.05 15.06 15.07 15.08 15.10 A 02.02 02.03 02.04 02.05 08.10 08.11 08.12 08.13 09.01 09.02 09.03 09.04 09.05 09.06 09.07 ' 09.08 09.09 09.10 10.01 10.02 10.03 10.04 10.05 10.06 10.07 11.01 11.02 11.04 11.07 11.08 11.09 12.01 12.02 12.03 12.04 12.06 12.07 12.08 B 02.06 B C I 20.03 20.04 20.05 20.06 20.0707.03 B 07.04 A ex B ( J ) 21.02 A B CII D 22.01 22.02 22.03 22.04 22.05 22.07 22.10 A 23.01 23.02 23.03 23.04 23.05 23.06 23.07 24.01 25.01 25.02 25.03 25.04 25.05 25.06 25.07 25.08 25.10 25.11 25.12 25.13 25.14 25.15 25.16 25.17 25.18 25.19 25.20 25.21 07.05 07.06 15.12 15.13 15.15 15.16 15.17 16.01 16.02 16.03 21.03 21.04 21.05 21.06 08.01 A D E F G H 03.01 03.02 03.03 04.01 04.02 04.03 04.04 04.05 04.07 05.01 05.02 05.03 05.04 05.05 05.07 05.08 05.09 05.12 05.13 05.14 05.15 06.01 08.02 08.03 16.04 A B C F G 08.04 A II B 08.05 08.06 21.07 A B C D E F G I a) 2 b) c) d) e) II III D E 16.05 17.01 17.02 17.03 17.04 B 18.01 18.02 08.07 B C D E 12.09 12.10 13.0208.08 (*) For den nÃ ¸jagtige betegnelse for varen , se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs . For exact description of the product, see footnote in the Annex. Pour la dÃ ©signation exacte du produit, voir note en fin d'annexe. Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato . Voor de juiste omschrijving van het produkt zie Opmerking" aan het eind van de bijlage . 29 . 5 . 79 Official Journal of the European Communities No L 131 /9 Position i den faelles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 25.22 28.20 B 28.52 29.14 A II C 33.01 A II 25.24 28.22 28.55 III D B 25.26 28.23 28.56 A IV E C 25.27 28.24 B V F D 25.28 28.25 D VI G 33.04 25.30 28.28 28.57 28.58 VII VIII IJ K 33.06 34.01 25.32 28.29 29.01 A II IX L 34.02 26.01 A I 28.30 A II B x M 34.03 B C III C XI N 34.04 D Ã V DI B O 34.05 E V III c P 34.06 26.02 B VI IV D ex Q i 1 ) 34.07 26.03 B C V 29.15 A I 29.36 35.01 26.04 II 29.37 35.02 27.03 28.31 29.02 A IV IV 29.38 A 35.03 27.04 C 28.32 B V B 1 35.04 27.06 28.35 29.04 A I B III 35.05 27.07 A 28.36 IV B I / ' t C II IV 35.06 C 28.37 29.16 A I V 35.07 E 28.38 A I C 1 II C 37.01 F II II V D 37.04 G II III III VI 29.39 37.05 27.08 v VI 29.05 29.06 A II VII B I III 29.41 29.42 37.07 37.08 27.13 A VII III 29.43 38.01 27.15 VIII IV 29.45 38.03 ex 27.16 i 1 ) B II BI 29.19 30.01 38.05 28.01 A III Ã III C 29.07 29.08 29.09 29.21 30.02 38.06 B IV 29.22 A I 30.03 B 38.07 38.08 38.09 38.11 A D 28.02 28.03 c 28.39 28.40 A B I 28.42 D 1 III 29.23 A I B 30.05 31.01 31.02 A 31.03 28.04 29.10 C 31.04 38.12 28.05 28.06 28.08 . 28.09 28.43 28.44 28.45 28.46 A 29.11 AHI IV B C D D 1 II III 29.24 29.25 31.05 B 32.01 32.03 32.04 32.06 38.13 38.15 38.16 38.17 28.10 28.47 A Ell 29.26 32.07 A II 38.18 28.12 C F II 29.28 IV 38.19 E 28.13 D 29.12 29.29 Va ) ex U (!) 28.14 E TT 29.13 A II 29.31 32.08 39.01 A 28.15 28.16 Ã  28.48 28.49 B C D 29.33 29.34 A 32.09 32.10 CI IIb ) III 28.17 B 28.50 A E C 32.11 IV C ex B i 1 ) F 29.35 A 32.12 V 28.18 28.51 G B 32.13 VI (M For den nÃ ¸jagtige betegnelse for varen , se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs . For exact description of the product, sec footnote in the Annex. Pour la designation exacte du produit, voir note en fin d'annexe. Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato . Voor de juiste omschrijving van het produkt zie Opmerking" aan het eind van de bijlage. No L 131 / 10 Official Journal of the European Communities 29 . 5 . 79 Position i den faelles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / NumÃ ©ro du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 39.02 A 43.02 48.12 55.03 65.02 70.21 C XIV 43.03 48.13 55.04 65.04 71.01 39.04 43.04 48.14 56.03 A 65.07 71.02 39.05 44.01 48.15 56.06 66.02 71.03 39.06 44.02 48.16 57.01 66.03 71.04 39.07 A 44.03 48.18 57.02 67.01 71.05 B 44.04 48.19 57.03 67.02 71.06 C 44.05 48.20 57.04 67.03 71.07 D 44.07 48.21 57.07 A II 67.04 71.08 E I 44.09 49.01 B 68.02 71.09 11 44.12 49.03 C 68.03 71.10 III ex 44.13 O 49.04 D 68.04 71.11 IV (2 ) 44.14 49.05 57.11 B 68.06 71.12 40.01 44.16 49.06 C 68.07 71.13 40.03 44.17 49.07 58.01 68.08 71.14 40.04 44.19 49.08 58.03 68.09 71.15 40.05 44.20 49.09 59.01 68.10 72.01 40.07 44.21 49.10 59.02 ex AO 68.11 73.04 40.08 44.22 49.11 B 68.12 73.05 A 40.09 44.23 A 50.03 59.03 68.13 73.07 A II 40.13 44.25 50.07 C ex 59.04 (*) 68.14 B II 40.14 44.26 50.09 B (3 ) 59.05 68.15 C 40.15 44.27 51.02 59.06 68.16 A 73.16 AI 40.16 44.28 51.03 59.10 69.01 DII 41.01 45.03 52.01 59.11 A I 69.03 E 41.02 ex B ( ») 45.04 52.02 II 69.05 73.22 41.03 46.02 A 53.01 ex III t 1 ) 69.09 A 73.23 A 41.04 C 53.02 B 69.14 73.24 41.05 D 53.03 59.12 70.01 73.26 41.06 47.01 53.04 59.14 70.03 73.27 41.08 47.02 53.05 59.15 70.08 73.29 41.09 48.01 B 53.06 59.16 70.09 73.30 41.10 D 53.08 59.17 70.11 73.31 42.01 E 53.09 62.04 ex A H 70.12 A 73.32 A 42.02 A 48.03 53.12 exB(M 70.14 B 73.33 42.03 A 48.04 54.01 63.01 70.15 73.34 C 48.05 A 54.02 63.02 70.17 A I 73.35 42.04 48.07 54.03 64.03 B 73.36 42.05 48.08 54.04 64.04 70.18 73.37 42.06 48.10 55.01 64.05 70.19 73.38 43.01 48.11 55.02 64.06 70.20 74.01 (*) For den nÃ ¸jagtige betegnelse for varen , se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs. For exact description of the product, see footnote in the Annex . Pour la dÃ ©signation exacte du produit , voir note en fin d annexe. Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato . Voor de juiste omschrijving van het produkt zie Opmerking" aan het eind van de bijlage . (2 ) Med undtagelse af : DDR, VN, COR, MO . Mit Ausnahme von : DDR, VN, COR, MO . With the exception of : DDR, VN, COR, MO. Ã l'exclusion de : DDR, VN, COR, MO . Ad esclusione di : DDR, VN, COR, MO . Met uitzondering van : DDR, VN, COR , MO . (3 ) Med undtagelse af : VN, COR, MO . Mit Ausnahme von : VN, COR, MO . With the exception of : VN, COR, MO . Ã l'exclusion de : VN, COR, MO . Ad esclusione di : VN, COR, MO . Met uitzondering van : VN, COR, MO . 29 . 5 . 79 Official Journal of the European Communities No L 131 / 11 Position i den faelles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 74.02 G 84.14 84.63 88.05 92.08 74.03 H 84.15 84.64 89.02 B 92.10 74.04 K 84.16 84.65 89.03 92.11 74.05 L 84.17 85.02 89.04 92.12 74.06 M 84.18 85.04 89.05 92.13 74.07 74.08 N O 84.19 84.20 85.05 85.06 90.01 93.01 74.10 P 84.21 85.07 90.02 93.03 74.11 Q 84.22 85.08 90.03 93.04 74.15 R 84.23 A I 85.09 B 90.04 93.05 74.16 82.02 B C 90.06 93.06 74.17 82.03 84.24 85.10 90.07 94.01 A 74.18 82.04 84.25 85.11 90.09 94.02 74.19 82.05 84.26 85.12 90.10 95.05 75.01 82.06 84.27 85.13 90.11 95.08 75.02 82.07 84.28 85.14 90.13 96.01 A 75.03 75.04 75.05 75.06 82.08 82.09 B 82.11 84.29 84.30 84.31 84.32 85.15 B C I 85.16 85.17 90.14 90.15 90.16 B 11 96.05 96.06 76.05 82.12 85.18 90.17 97.01 76.08 82.13 84.33 85.19 90.18 97.04 B 76.09 82.15 84.34 85.20 90.19 97.06 A 76.10 83.01 84.35 B 85.22 B 90.20 B 76.11 83.02 84.36 85.26 90.21 97.07 76.15 83.03 84.37 85.27 90.22 97.08 76.16 83.04 84.38 85.28 90.23 B c 98.01 77.01 B 83.05 84.39 86.02 98.02 77.02 83.06 84.40 86.03 . D 98.03 77.04 83.07 84.42 86.04 90.24 94.0478.01 79.06 A 83.08 83.99 84.43 84.44 86.05 86.06 86.07 86.08 90.25 98.05 80.01 83.11 84.45 90.26 98.06 80.02 83.13 84.46 90.27 98.07 80.03 83.14 84.47 90.29 98.08 80.04 83.15 84.48 86.09 91.04 98.09 80.05 84.01 84.49 86.10 91.05 98.10 80.06 84.02 84.50 87.07 91.06 98.11 81.01 84.03 84.51 B 87.11 91.08 98.12 81.02 84.05 84.53 87.13 91.10 98.14 81.03 84.07 84.54 87.14 92.01 98.16 81.04 A 84.08 84.56 88.01 99.01 B 84.09 84.57 88.02 B I 92.02 99.02 C 84.10 84.58 II a ) 92.03 99.03 D 84.11 84.59 b ) 92.04 99.04 E 84.12 84.60 88.03 92.06 99.05 F 84.13 84.61 88.04 92.07 99.06 No L 131 / 12 Official Journal of the European Communities 29 . 5 . 79 Note  Anmerkung  Note  Nota  Opmerking Pos. i FTT NÃ ¸jagtig beskrivelse af visse varer Nr. des GZT Genaue Bezeichnung gewisser Waren CCT heading No NumÃ ©ro du tarif douanier commun Exact description of certain products DÃ ©signation exacte de certains produits N. della TDC GDT nr. Designazione esatta di alcuni prodotti Juiste omschrijving van bepaalde produkten 07.02 ex B  andre varer, med undtagelse af kartofler  andere, ausgenommen Kartoffeln  Other, other than potatoes  autres , Ã l'exclusion des pommes de terre  altri , eccetto patate  andere, met uitzondering van aardappelen 07.04 ex B  andre varer , med undtagelse af kartofler  andere, ausgenommen Kartoffeln  Other, other than potatoes  autres, Ã l'exclusion des pommes de terre  altri , eccetto patate  andere , met uitzondering van aardappelen 20.02 ex H  andre varer, med undtagelse af varer med indhold af kartofler  andere, ausgenommen Zubereitungen , die Kartoffeln enthalten  Other, other than preparations containing potatoes  autres, Ã l'exclusion des prÃ ©parations contenant des pommes de terre  altri , eccetto preparazioni contenenti patate  andere, met uitzondering van bereidingen bevattende aardappelen ex 27.16  asfaltmastix  Asphaltmastix  Bituminous mastics  Mastics bitumineux  Mastici bituminosi  bitumineuze mastiek 28.50 ex B  andre varer, med undtagelse af kunstige radioaktive isotoper og for ­ bindelser deraf (Euratom)  andere , ausgenommen kÃ ¼nstlich radioaktive Isotope und ihre Verbin ­ dungen (EURATOM)  Other, other than artificial radio-active isotopes and their compounds (EURATOM)  autres , Ã l'exclusion des isotopes radio-actifs artificiels et leurs composÃ ©s (Euratom)  altri , eccetto isotopi radioattivi artificiali e loro composti (EURATOM)  andere , met uitzondering van kunstmatig-radioactieve isotopen en verbindingen daarvan (EURATOM) 29.35 ex Q  Carbazol og salte deraf ; aminoacridin og dets derivater  Carbazol und seine Salze ; Aminoacridine und ihre Derivate  Carbazole and its salts ; aminoacridines and their derivatives  Carbazole et ses sels ; aminoacridines et leurs dÃ ©rivÃ ©s  Carbazolo e suoi sali ; amminoacridine e loro derivati  Carbazol en zouten daarvan ; aminoacridine en derivaten 29 . 5 . 79 Official Journal of the European Communities No L 131 / 13 Pos. i FTT Nr. des GZT CCT heading No NumÃ ©ro du tarif commun douanier N. dÃ ©lia TDC GDT nr. NÃ ¸jagtig besknvelse af visse varer Genaue Bezeichnung gewisser Waren Exact description of certain products DÃ ©signation exacte de certains produits Designazione esatta di alcuni prodotti Juiste omschrijving van bepaalde produkten 38.19 ex U  gasvand og brugt gasrensemasse hidrÃ ¸rende fra rensning af lysgas  Ammoniakwasser und ausgebrauchte Gasreinigungsmasse aus der Leuchtgasreinigung  Ammoniacal gas liquors and spent oxide produced in coal gas purification  Eaux ammoniacales et crude ammoniac provenant de l'Ã ©puration du gaz d'Ã ©clairage  Acque ammoniacali e masse depuranti esaurite provenienti dalla depurazione del gas illuminante  Ammoniakwaters en gaszuiveringsmassa verkregen bij het zuiveren van lichtgas 41.02 ex B pergament Pergament- und Rohhautleder Parchment-dressed leather Cuirs et peaux parcheminÃ ©s Cuoio e pelli , pergamenati Perkament ex 44:13 trÃ ¦ , hÃ ¸vlet , plÃ ¸jet , falset , affaset eller pÃ ¥ lignende mÃ ¥de bearbejdet (med undtagelse af ikke-sammensatte parketstaver) Holz, gehobelt , genutet , gefedert , gekehlt , gefalzt , abgeschrÃ ¤gt oder in Ã ¤hnlicher Weise bearbeitet , ausgenommen StÃ ¤be oder Friese fÃ ¼r Parkett , nicht zusammengesetzt Wood (excluding blocks , strips and friezes for parquet or wood block flooring , not assembled), planed , tongued , grooved , rebated , chamfered , V-jointed , centre V-jointed , beaded , centre beaded or the like Bois rabotÃ ©s , rainÃ ©s , bouvetÃ ©s , languetÃ ©s , feuillurÃ ©s , chanfreinÃ ©s ou similaires, Ã l'exclusion des lames ou frises pour parquets , non assemblÃ ©es Legno piallato, scanalato, sagomato a forma di battente , con incastri semplici , colombelli , con smussature o similmente lavorato , eccettuate le liste e tavolette (parchetti) per pavimenti , non riunite Hout, geschaafd, geploegd of van sponningen voorzien , afgeschuind of op dergelijke wijze bewerkt , m.u.v . niet-ineengezette plankjes voor parketvloeren 59.02 ex A  filt til anden brug end gulvbelÃ ¦gning  Filze, andere als fÃ ¼r BodenbelÃ ¤ge  Felt for other uses than floor coverings  Feutres pour autres usages que revÃ ªtements de sol  Feltri per altri usi diversi da quelli per ricoprire i pavimenti  ander vilt dan voor vloerbedekking ex 59.04 Af andre tekstilmaterialer end syntetiske fibre , manila (abaca), sisal eller andre agavefibre, hamp, hÃ ¸r eller ramie Aus anderen Spinnstoffen als synthetischen Spinnstoffen , Manilahanf, Sisal oder anderen Agavefasern , Hanf, Flachs oder Ramie  Of other textile materials than synthetic textile fibres , abaca (Manila hemp), sisal and other fibres of the Agave family, true hemp, flax or ramie No L 131 / 14 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT NÃ ¸jagtig beskrivelse af visse varer Nr. des GZT Genaue Bezeichnung gewisser Waren CGT heading No Exact description of certain products NumÃ ©ro du tarif douanier commun DÃ ©signation exacte de certains produits N. della TOC Designazione esatta di alcuni prodotti GDT nr. Juiste omschrijving van bepaalde produkten  en d' autres matiÃ ¨res textiles qu'en fibres textiles synthÃ ©tiques , en abaca, en sisal et autres fibres de la famille des agaves , en chanvre, en lin ou en ramie -  di altre materie tessili diverse dalle fibre tessili sintetiche , abaca , sisal c altre fibre della famiglia delle agavi , canapa , lino o ramiÃ ¨  Van andere textielstoffen dan synthetische textielvezels , abaca (Ma ­ nillahennep), sisal of andere vezels van de agavefamilie, hennep, vlas of ramee 59 . 1 1 A cx III CordvÃ ¦v ( strÃ ¦klÃ ¦rred ) andet end for ringe  Andere als fÃ ¼r die Reifenherstellung  Other than for tyres  autres que pour pneumatiques  altri , diversi da quelli per pneumatici  andere dan voor buitenbanden 62.04 cx A  Luftmadrasser cx R  Luftmatratzen  Pneumatic mattresses  Matelas pneumatiques  Materassi pneumatici  Luchtbedden